



CUSHMAN & WAKEFIELD PLC
2018 OMNIBUS MANAGEMENT SHARE AND CASH INCENTIVE PLAN


TIME AND PERFORMANCE-BASED RESTRICTED STOCK UNIT
GRANT AGREEMENT
THIS AGREEMENT, made as of this _______ day of _________ (the “Agreement”), by
and between Cushman & Wakefield plc ( “C&W”), and ______ (the “Participant”).
WHEREAS, C&W has adopted the Cushman & Wakefield plc 2018 Omnibus Management
Share and Cash Incentive Plan (as such may be amended from time to time, the
“Plan”) to promote the interests of the Company and its shareholders by
providing certain employees, consultants or independent contractors of the
Company with incentives and rewards to encourage them to continue in the service
of the Company; and
WHEREAS, Section 7 of the Plan provides for the grant of Other Share-Based
Awards, including restricted stock units or “RSUs”.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, C&W hereby grants to the Participant ________ RSUs, ___%
of which are Time-Vested RSUs subject to Section 4(a) below, and ____% of which
are Performance-Vested RSUs subject to Section 4(b) and Exhibit A. Each RSU
represents the right to receive one Ordinary Share subject to the terms of this
Agreement and the Plan.
2.    Grant Date. The “Grant Date” of the RSUs hereby granted is ________.
3.    Incorporation of the Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Plan.
4.    Vesting and Settlement.
(a)    Time-Vested RSUs. The “Time-Vested RSUs” will vest in twenty-five percent
(25%) installments on each of the first four (4) anniversaries of the Grant
Date, subject to the Participant’s continuing Employment through each such
anniversary, such that 100% of the Time-Vested RSUs will vest if the Participant
remains continuously employed through the fourth (4th) anniversary of the Grant
Date.
(i)    Termination of Employment due to Death or Disability. Subject to the
terms of this Agreement, in the event the Participant’s Employment is terminated
due to the Participant’s death or Disability, the Time-Vested RSUs shall vest
immediately as of such termination to the extent not otherwise vested if such
termination of Employment; provided, however, that if such termination of
Employment occurs prior to the first anniversary of the Grant Date, the number
of Time-Vested RSUs that vest will be prorated for the number of completed
months of Employment, divided by 48.
Change in Control. In the event that in connection with a Change in Control the
acquirer does not agree to assume in writing, on substantially the same terms,
the Time-Vested RSUs and the obligations hereunder, the Time-Vested RSUs will
vest as of immediately prior to such Change in Control to the extent not
otherwise vested, subject to the Participant’s continuing Employment through
such vesting event.  
(b)    Performance-Vested RSUs. The “Performance-Vested RSUs” will vest from 0%
to 150% based on (i) satisfaction of the performance targets during each
applicable three-year performance period, as set forth in Exhibit A, and (ii)
the Participant’s continuing Employment throughout such applicable performance
period. Of the Participant’s Performance-Vested RSUs, 50% will be subject to the
“Annual Adjusted EBITDA Market Accretion” performance target and 50% will be
subject to the “Relative TSR” performance target, as provided in Exhibit A.
(i)    Termination of Employment due to Death or Disability. Subject to the
terms of this Agreement, in the event the Participant’s Employment is terminated
due to the Participant’s death or Disability, the Performance-Vested RSUs shall
vest immediately as of such termination at the Target level of performance;
provided, however that if such termination of Employment occurs prior to the
first anniversary of the Grant Date, that the number of Performance-Vested RSUs
that vest will be prorated for the number of completed months of Employment
during the applicable performance period.
(ii)    Change in Control. In the event that, in connection with a Change in
Control, the acquirer does not assume the Performance-Vested RSUs and the
obligations hereunder on substantially the same or equitably adjusted terms, the
Performance-Vested RSUs will vest as of immediately prior to such Change in
Control, subject to the Participant’s continuing Employment through such vesting
event, at the performance levels set forth in Exhibit A. In the event that, in
connection with a Change in Control, the acquirer does assume the
Performance-Vested RSUs and the obligations hereunder on substantially the same
or equitably adjusted terms, the Performance-Vested RSUs will vest at the
performance levels and subject to the terms set forth in Exhibit A.
(c)Settlement. Subject to all the terms and conditions set forth in this
Agreement and the Plan, settlement of the vested RSUs shall be in Ordinary
Shares, and shall occur no later than sixty (60) days following the applicable
vesting date (such date, the “Settlement Date”). Notwithstanding the foregoing,
subject to the consent of the Company and otherwise the Participant’s
eligibility to participate in and satisfying any other requirements of any
Company plan providing for the deferral of income, the Participant may elect to
defer settlement of any RSUs for an additional period beyond the Settlement Date
described in the preceding sentence (in which case, the date to which settlement
is deferred shall be the Settlement Date).
5.Rights as Shareholder. Upon and following the Settlement Date and the entry of
such settlement on the books of C&W or its transfer agents or registrars, the
Participant shall be the record owner of the Ordinary Shares and shall be
entitled to all of the rights of a shareholder of C&W, including the right to
vote such Ordinary Shares and receive all dividends or other distributions
thereafter paid with respect to such Ordinary Shares.
6.Forfeiture. RSUs that have not become vested as of the date the Participant’s
Employment terminates and all RSUs, whether or not vested, in the event of
Cause, shall immediately be forfeited on such date, and the Participant shall
have no further rights with respect thereto.
7.Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until the Settlement Date, the RSUs or the rights represented thereby may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of. No purported sale, assignment, transfer, pledge, hypothecation or other
disposal of the RSUs, or the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise will vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
purported sale, assignment, transfer, pledge, hypothecation or other disposal,
the RSUs will be forfeited by the Participant and all of the Participant’s
rights to such RSUs shall immediately terminate without any payment or
consideration from the Company.
8.Restrictive Covenants. Unless otherwise determined by the Committee in its
sole discretion, by accepting the RSUs, the Participant acknowledges that the
Participant is bound by the following restrictive covenants (the “Restrictive
Covenants”):
(a)Except to the extent (1) expressly authorized in writing by the Company or
(2) required by law or any legal process, the Participant shall not at any time
during the Participant’s Employment with the Company or following the date the
Participant’s Employment terminates use, disseminate, disclose or divulge to any
person or to any firm, corporation, association or other business entity,
Confidential Information (as defined in Section 20) or proprietary Trade Secrets
(as defined in Section 20) of the Company or any of its Affiliates;
(b)The Participant shall not at any time during the Participant’s Employment
with the Company or following the date the Participant’s Employment terminates
make any derogatory, disparaging or negative statements, orally, written or
otherwise, against the Company or any of its Affiliates or any of their
respective directors, officers and employees;
(c)During the Non-Compete Period (as defined in Section 20), the Participant
shall not (i) become employed in any capacity by, or become an officer,
employee, director, agent, consultant, shareholder or partner of, or perform any
services for, or otherwise hold an interest (other than the ownership of less
than 5% of the stock or other equity interests of a publicly traded firm or
corporation) in, any Competitor (as defined in Section 20) of the Company or
(ii) directly or indirectly, on his or her own behalf or on behalf of any other
person or entity, including any Competitor of the Company or any of its
Affiliates, engage in any business transaction or relationship or perform any
services in any material way competitive with the Company with or for a client
or prospective client of the Company; and
(d)During the Non-Solicit Period (as defined in Section 20), the Participant
shall not directly or indirectly, on his or her own behalf or on behalf of any
other person or entity, (i) solicit or hire, attempt to solicit or hire, or
assist any other person in soliciting or hiring any employee, agent or
contractor of the Company or any of its Affiliates or induce any employee, agent
or contractor of the Company or any of its Affiliates to terminate his or her or
her Employment or cease doing business with the Company or any of its Affiliates
for any reason whatsoever, or (ii) interfere with any business relationship
between the Company or any of its Affiliates and any client or prospective
client of the Company or any of its Affiliates or induce any client or
prospective client to discontinue any business relationship with the Company or
any of its Affiliates or to refrain from entering into a business relationship
or transaction with the Company or any of its Affiliates.
(e)If at any time the Committee reasonably believes that the Participant has
breached any of the Restrictive Covenants, the Committee may suspend the vesting
or settlement of Participant’s RSUs pending a good faith determination by the
Committee of whether any such Restrictive Covenant has been breached, it being
understood that such suspension shall not cause the settlement to be delayed
beyond the last date that settlement may occur pursuant to Section 4(c) hereof.
If the Committee determines in good faith that the Participant has breached any
such Restrictive Covenants, the Participant shall immediately forfeit any
outstanding unvested or vested but unsettled RSUs and shall deliver to the
Company (or take all steps necessary to effectuate the delivery of), no later
than five (5) days following such determination, any Ordinary Shares issued upon
the settlement of the Participant’s RSUs and any proceeds resulting from the
sale or other disposition (including to the Company) of Ordinary Shares issued
upon settlement of the Participant’s RSUs. Notwithstanding the foregoing, the
Participant acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach may be inadequate and the Company may suffer
significant harm and irreparable damages as a result of a breach or threatened
breach. In recognition of this fact, the Participant agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company may seek to obtain equitable relief with respect to the Participant’s
RSUs in the form of specific performance, temporary restraining order, temporary
or permanent injunction or any other equitable remedy that may then be
available. The remedies under this Agreement are without prejudice to the
Company’s right to seek any other remedy to which it may be entitled at law or
in equity.
(f)The Restrictive Covenants shall apply to the Participant to the maximum
extent permitted in the applicable jurisdiction. Should a court of competent
jurisdiction determine that the scope of any provision of this Section 8 is too
broad to be enforced as written, the Participant hereby authorizes the court or
other legal body to reform the provision to such narrower scope as it determines
to be reasonable and enforceable and the parties intend that the affected
provision be enforced as so amended.
9.Taxes.
(a)    Liability for Tax-Related Items. Except to the extent prohibited by law,
the Participant acknowledges that the Participant is ultimately liable and
responsible for any and all income taxes (including federal, state, local and
other income taxes), social insurance, payroll taxes and other tax-related
withholding (the “Tax-Related Items”) arising in connection with the RSUs,
regardless of any action the Company takes with respect to such Tax-Related
Items. The Participant further acknowledges that the Company (i) does not make
any representation or undertaking regarding the treatment of any Tax-Related
Item in connection with any aspect of the RSUs, including the grant and vesting
of the RSUs, or the subsequent sale of Ordinary Shares and (ii) does not commit,
and is under no obligation, to structure the terms of the RSUs or any aspect of
the RSUs to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Ordinary Shares shall be issued unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Participant
with respect to the payment of any taxes which the Committee determines must be
withheld with respect to such Ordinary Shares.
10.Modification; Entire Agreement; Waiver. No change, modification or waiver of
any provision of this Agreement which reduces the Participant’s rights hereunder
will be valid unless the same is agreed to in writing by the parties hereto.
This Agreement, together with the Plan, represent the entire agreement between
the parties with respect to the RSUs. The failure of the Company or Committee to
enforce at any time any provision of this Agreement will in no way be construed
to be a waiver of such provision or of any other provision hereof.
11.Policy Against Insider Trading; Clawback Policy. By accepting the RSUs, the
Participant acknowledges that the Participant is bound by and shall comply with
all the terms and conditions of the Company’s insider trading policy as may be
in effect from time to time and that this award is subject to forfeiture under
any clawback policy of the Company as may be in effect from time to time.
12.Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other RSU
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, work location and phone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, hire date, any Ordinary Shares or directorships held in
the Company or any of its Affiliates, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). The Participant
understands that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, now or in the
future, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that Personal Data will be held only as long as is necessary or
appropriate to implement, administer and manage the Participant’s participation
in the Plan. Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis.
13.Successors and Assigns. The Company may assign any of its rights under this
Agreement without the consent of the Participant. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein, this Agreement will be
binding upon the Participant and the Participant’s beneficiary, if applicable.
14.Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.
15.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.
16.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, without regard to the
provisions governing conflict of laws.
18.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant hereby acknowledges
that all decisions, determinations and interpretations of the Board, or a
Committee thereof, in respect of the Plan, this Agreement and the RSUs shall be
final and conclusive. The Participant acknowledges that there may be adverse tax
consequences upon disposition of the underlying shares and that the Participant
should consult a tax advisor prior to such disposition.
19.Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payment and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
20.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
(a)    “Cause” shall mean, unless otherwise defined in an effective employment
agreement with the Participant as of the date of termination, in which case such
definition shall govern: (i) the Participant’s dishonesty, fraud, or
misrepresentation to the Company or any third party; (ii) violation of (or
refusal to comply with) the terms of the Participant’s offer letter or service
agreement with the Company, the agreements governing the Participant’s equity
awards (if any), including this Agreement, any material instructions from
management, or the policies, rules or regulations of the Company applicable to
the Participant, as may be amended from time to time; or (iii) any indictment
of, or plea of guilty or no contest by, the Participant to a felony or any crime
involving moral turpitude.
(b)    “Commercial Real Estate Services” shall mean those services of the type
provided by the Company, including but not limited to the leasing, sales,
development, property management, facilities management, consulting, mortgage
origination and servicing, valuation and appraisal services, real estate related
structured finance and debt and investment management delivered to occupiers,
owners, lenders and investors in office, retail, industrial, multi-family and
other commercial real estate assets.
(c)    “Competitor” shall mean any person or entity who derives or reasonably
expects (based upon a preponderance of facts and circumstances) to derive more
than 20% of its revenue from one or more Commercial Real Estate Services.
(d)    “Confidential Information” shall mean all information regarding the
Company or any of its Affiliates, any Company activity or the activity of any of
its Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or any of its Affiliates
and certain information concerning the strategy, tactics and financial affairs
of the Company or any of its Affiliates; provided that Confidential Information
shall not include information that has become generally available to the public,
other than through a breach by such Participant; and provided, further, that
this definition shall not limit any definition of “confidential information” or
any equivalent term under the Uniform Trade Secrets Act or any other state,
local or federal law. Notwithstanding anything herein or in any other agreement
with or policy (including without limitation any code of conduct or employee
manual) of the Company, nothing herein or therein is intended to or shall: (i)
prohibit the Participant from making reports of possible violations of federal
law or regulation (even if the Participant participated in such violations) to,
and cooperating with, any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Exchange Act or
Section 806 of the Sarbanes-Oxley Act of 2002 or of any other whistleblower
protection provisions of state or federal law or regulation; (ii) require
notification to or prior approval by the Company of any such reporting or
cooperation; or (iii) result in a waiver or other limitation of the
Participant’s rights and remedies as a whistleblower, including to a monetary
award. Notwithstanding the foregoing, the Participant is not authorized (and the
above should not be read as permitting the Participant) to disclose
communications with counsel that were made for the purpose of receiving legal
advice or that contain legal advice or that are protected by the attorney work
product or similar privilege. Furthermore, the Participant will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of Trade Secrets that is made (1) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case, solely for the purpose of reporting or investigating a suspected
violation of law or (2) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.
(e)    “Disability” when used in connection with the termination of a
Participant’s Employment shall mean (i) the inability of the Participant to
engage in any substantial gainful activity or (ii) the receipt by the
Participant of income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company,
in each case by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
(f)     “Non-Compete Period” shall mean the period commencing on the Grant Date
and ending on the 12 month anniversary of the date the Participant’s Employment
terminates.
(g)    “Non-Solicit Period shall mean the period commencing on the Grant Date
and ending on the 12 month anniversary of the date the Participant’s Employment
terminates.
(h)    “Trade Secrets” shall mean all secret, proprietary or confidential
information regarding the Company and any of its Affiliates (which shall mean
and include all of the Company’s joint ventures connected by ownership to the
Company at any time) or any Company activity that fits within the definition of
“trade secrets” under the Uniform Trade Secrets Act or other applicable law, and
shall include, but not be limited to, all source codes and object codes for the
Company’s software and all website design information to the extent that such
information fits within the Uniform Trade Secrets Act; provided that Trade
Secrets shall not include information that has become generally available to the
public, other than through a breach by such Participant; and provided, further,
that this definition shall not limit any definition of “trade secrets” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.
*    *    *    *    *
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.
CUSHMAN & WAKEFIELD PLC


___________________________
By:
Title:


Acknowledged and Accepted:


___________________________
PARTICIPANT:
    




EXHIBIT A
PERFORMANCE TARGETS
APPLICABLE TO PERFORMANCE-VESTED RSUS
1.
Vesting of Performance-Vested RSUs. The extent to which the performance
components set forth below are satisfied and the number of Performance-Vested
RSUs that become vested shall be determined by the Committee and, in the absence
of manifest error, such determinations shall be binding and conclusive (except
as required by applicable law). Except as provided in the Agreement or otherwise
determined by the Committee, the applicable performance components shall not be
achieved and the Performance Vested RSUs shall not vest (i) until the Committee
certifies the Achievement Percentages set forth in Paragraphs 2 and 3, as
applicable, and (ii) unless the Participant has remained in continuous
Employment through the end of the Performance Periods set forth in Paragraphs 2
and 3, as applicable. Any terms not otherwise defined in this Exhibit A shall
have the meaning set forth in the Agreement.


2.
Annual Adjusted EBITDA Margin Accretion. Subject to the terms of the Agreement,
the total number of Performance-Vested RSUs that become vested based on the
achievement of cumulative Adjusted EBITDA Margin Accretion (as defined in
Paragraph 5 below) shall be equal to (x) the total number of Performance-Vested
RSUs subject to such performance component set forth in Section 1 of the
Agreement, multiplied by the average Achievement Percentage during the three
calendar years _____, _____, and _____ (collectively, the applicable
“Performance Period”), rounded to the nearest whole Performance-Vested RSU, and,
if equally between the two, rounded up:

For Calendar Year ____


Level of Achievement
Adjusted EBITDA Margin Accretion
Achievement Percentage
Below Threshold
Less than [prior year’s] actual results
0%
Threshold
Same as [prior year’s] actual results, but less than Target
50%
Target
Achievement of 100% of the Company's annual operating plan for [the year when
award is granted] ("AOP")
100%
Maximum
Increase of at least 200% of the difference between AOP minus [prior year’s]
actual results.
150%



For Calendar Years ______ and _______

Level of Achievement
Adjusted EBITDA Margin Accretion
Achievement Percentage
Below Threshold
Decrease of more than 100 basis points from the prior year’s actual results
0%
Threshold
A decrease of 100 basis points from the prior year’s actual results
50%
Target
Same as the prior year’s actual results
100%
Maximum
Increase over the prior year’s actual results of at least 100 basis points
150%



The Committee, as it deems equitable and in its discretion, shall make such
adjustments to the EBITDA Margin Accretion for any year to reflect any
acquisition or disposition by the Company with total consideration of $250
million or more, based on the Committee’s projections at the closing of any such
transaction, which adjustment shall apply in the quarter of such acquisition or
disposition and for the three (3) immediately following quarters.


3.
Relative Total Shareholder Return (“Relative TSR”). Subject to the terms of the
Agreement, the total number of Performance-Vested RSUs that become vested based
on the achievement of Relative TSR (as defined in Paragraph 5 below) shall be
equal to (x) the total number of Performance-Vested RSUs subject to Relative TSR
set forth in Section 1 of the Agreement, multiplied by the Achievement
Percentage during the period that begins on _______ and ends on
_________________ (the applicable “Performance Period”), rounded to the nearest
whole Performance-Vested RSU and, if equally between the two, rounded up:


Level of Achievement
Relative TSR Percentile Rank
Achievement Percentage
Below Threshold
Less than 25th percentile
0%
Threshold
At least the 25th percentile
50%
Target
At least the 50th percentile
100%
Maximum
At least the 75th percentile
150%



The Committee shall determine (i) the Total Shareholder Return for the Company
for the Performance Period, (ii) the Total Shareholder Return for each Peer
Group Member for the Performance Period, and (iii) the Relative TSR Percentile
Rank for the Company. Notwithstanding anything to the contrary, if the Total
Shareholder Return for the Company is negative over the Performance Period, then
the Achievement Percentage with respect to the Company’s Relative TSR shall not
exceed 100%.


4.
Change in Control.



(a)        In the event that, in connection with a Change in Control, the
acquirer does not assume the Performance-Vested RSUs and the obligations
hereunder on substantially the same or equitably adjusted terms, the
Performance-Vested RSUs will vest as of immediately prior to such Change in
Control, subject to the Participant’s continuing Employment through such vesting
event, where the Achievement Percentages are determined as of the Change in
Control pursuant to clause (c) below.

(b)        In the event that, in connection with a Change in Control the
acquirer does assume the Performance-Vested RSUs and the obligations hereunder
on substantially the same or equitably adjusted terms, the Performance-Vested
RSUs will be converted to time-vesting RSUs of the Company or converted to a
number of time-vesting RSUs in the acquirer of equivalent value, in each case
where (i) such RSUs will vest upon the Participant's continued Employment
throughout the applicable Performance Period or, if earlier, upon the
Participant's Employment being terminated without Cause, (ii) the Participant
may elect to satisfy applicable withholding taxes through a net settlement of
applicable shares, and (iii) the number of RSUs will be calculated based on the
Achievement Percentages determined as of the Change in Control pursuant to
clause (c) below.

(c)        Immediately prior to a Change in Control, the applicable Achievement
Percentages shall be determined as follows: (i) the average Achievement
Percentage for purposes of Paragraph 2 will be based on the actual Achievement
Percentage for any completed calendar years and the Target level for any
incomplete calendar years, and (ii) the Relative TSR Percentile Rank for
purposes of Paragraph 3 will be at the Target level if the Change in Control
occurs within the first two (2) years of the Performance Period and, if the
Change in Control occurs within the third (3rd) year of the Performance Period,
will be calculated as of the Change in Control, where the Ending Price of the
Company will be the Price at the time of the Change in Control and the Ending
Price each other member of the Peer Group will be the average Price for the
period of 20 trading days immediately preceding the date of the Change in
Control.

5.
Definitions. For purposes of this Exhibit A, each of the terms below shall have
the following definitions:



(a)    “Achievement Percentage” means the percentage of Performance-Vested RSUs
that may become vested and earned pursuant to Paragraphs 2 or 3, as applicable,
as determined by the Committee, or a percentage determined using linear
interpolation if actual performance falls between any two levels above Threshold
level therein (and rounded to the nearest whole percentage point and, if equally
between two percentage points, rounded up). In the event that actual performance
does not meet the “Threshold” level for any performance measurement, the
“Achievement Percentage” with respect to such Performance Component shall be
zero.

(b)    “Adjusted EBITDA” means adjusted earnings before interest, taxes,
depreciation and amortization, as reported in the Company’s Form 10-Ks and Form
10-Qs as filed with the Securities and Exchange Commission, with such
adjustments as are approved by the Committee for items that are infrequent in
occurrence and/or unusual in nature, including, but not limited to, acquisitions
or divestitures, acquisition of new technologies, or resolution of legal
disputes.

(c)    “Adjusted EBITDA Margin Accretion” means, with respect to an applicable
Performance Period described in Paragraph 2, a non-GAAP measure of profitability
as a percent of revenue, calculated by dividing Adjusted EBITDA by Fee Revenue,
as compared from year to year. For each Performance Period described in Section
2, the currency exchange rates in effect for ______, as determined by the
Committee, shall be used for purposes currency conversion.

(d)    “Fee Revenue” means GAAP revenue, excluding costs reimbursable by clients
that have substantially no margin, as reported in the Company’s Form 10-Ks and
Form 10-Qs as filed with the Securities and Exchange Commission, with such
adjustments as are recommended by management and approved by the Committee for
items that are infrequent in occurrence and/or unusual in nature, including, but
not limited to, acquisitions or divestitures, acquisition of new technologies,
or resolution of legal disputes.

(e)     “Peer Group Members” means the companies in the Russell 3000, including
the Company, on the date that is 20 trading days prior to the commencement of
the Performance Period, with the following modifications: (i) except as provided
in clause (ii) below, only those entities that continue to trade throughout the
Performance Period without interruption on a national exchange shall be
included; and (ii) any such entity that files for bankruptcy (a "Bankrupt Peer")
during the Performance Period shall continue to be included.

(f)    “Relative TSR Percentile Rank” means the percentile performance of the
Company as compared to the Peer Group Members. Relative TSR Percentile Rank is
determined by ranking the Company and all other Peer Group Members according to
their respective Total Shareholder Return for the Performance Period. The
ranking is in order from minimum to maximum, with the lowest performing entity
assigned a rank of one. Peer Group Members with the same Total Shareholder
Return (calculated to four decimal places) will share the same rank and
subsequent rankings will reflect the number of Peer Group Members sharing
preceding rankings. The Company’s percentile ranking is then calculated by the
following formula: (N minus R plus one) divided by (N minus one), where N the
total number of Peer Group Members and R is the Company's rank within such Peer
Group Members.

6.    “Total Shareholder Return” of either the Company or a Peer Group Member
means the result of dividing (1) the sum of the cumulative value of an entity’s
dividends for the Performance Period, plus the entity’s Ending Price, minus the
Beginning Price, by (2) the Beginning Price, calculated to four decimal places.
For purposes of determining the cumulative value of an entity’s dividends during
the Performance Period, it will be assumed that all dividends declared and paid
with respect to a particular entity during the Performance Period were
reinvested in such entity at the ex-dividend date, using the closing price on
such date. The aggregate shares, or fractional shares thereof, that will be
assumed to be purchased as part of the reinvestment calculation will be
multiplied by the Ending Price to determine the cumulative value of an entity’s
dividends for the Performance Period. For these purposes:



(i)    “Price” is the principal stock exchange or quotation system closing
prices on the date in question;

(ii)    “Beginning Price” is the average Price for the period of 20 trading days
immediately preceding the first day of the Performance Period; provided,
however, that if the applicable common stock has not been trading for a full 20
trading day period prior to the applicable measurement date, the average closing
price shall be determined based on such shorter number of days that such common
stock has been trading as of such measurement date;

(iii)    “Ending Price” is the average Price for the period of 20 trading days
immediately preceding and including the final day of the Performance Period; and

(iv)    any Bankrupt Peer shall have a Total Shareholder Return of negative one
hundred percent (-100%);

in each case, with such adjustments as are necessary, in the judgment of the
Committee to equitably calculate Total Shareholder Return in light of any stock
splits, reverse stock splits, stock dividends, and other extraordinary
transactions or other changes in the capital structure of the Company or the
Peer Group Member, as applicable.













